DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/11/20 have been received. Claims 1, 3-7, 9, 10, and 14 have been amended. Claim 2 has been cancelled. Claim 18 is new.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (JP 2004-094732 as cited in IDS dated 5/24/19) in view of Takagi (JP 5-199668 as cited in IDS dated 5/24/19) on claims 1-7 and 17 is/are withdrawn.
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (JP 2004-094732 as cited in IDS dated 5/24/19) in view of Takagi (JP 5-199668 as cited in IDS dated 5/24/19), in further view of Tabuchi (JP 2012-222938 as cited in IDS dated 5/24/19) on
 claims 8 and 9 is/are withdrawn.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (JP 2004-094732 as cited in IDS dated 5/24/19) in view of Takagi (JP 5-199668 as cited in IDS dated 5/24/19), in further view of Ueda et al. (JP 2014-222578 as cited in IDS dated 5/24/19) on
 claims 11-16 is/are withdrawn.
Allowable Subject Matter
6.	Claims 1, and 3-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: Claims 1, 3-9, and 11-18 are allowed because Applicant’s remarks filed in the response of 12/11/20 regarding the 
8.	The following is an examiner’s statement of reasons for allowance: Claim 10 is allowed because previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 9/29/20 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724